DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/434,925 filed on 6/7/2019 in which claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form. Claims 1-20 are rejected under double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,346,435 B2 (hereinafter referred as 435).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Application 16/434,925
US Patent No. 10,346,435 B2
 A system for performing input/output operations on data blocks with a multidimensional database, comprising:

a multidimensional database for storage of data; and a computing device having a processor that executes instructions to:

create a background thread pool for the multidimensional database; execute, by a first calculation thread in a calculation thread pool, a first calculation on a first data block in the data cache;





add the first data block to the background queue;

write, by a first background thread, the first data block from the background queue to a buffer, wherein the buffer is in communication with a data store, the buffer comprising at least a partial copy of data the data store;

wherein after the first data block is written to the buffer, the first data block is written to the data store via a background operation.
A system for performing input/output operations on data blocks with a multidimensional database, comprising: 

a multidimensional database for storage of data; and a computing device having a processor that executes instructions to:

create a background thread pool for the multidimensional database, the background thread pool being associated with a background queue that indicates data blocks in a data cache stored in memory which have a dirty state; execute, by a first calculation thread in a calculation thread pool, a first calculation on a first data block in the data cache; 

add the first data block to the background queue; 

and write the first data block from the background queue to a data storage via a writer thread of the background thread pool. 


Since claim 1 is an obvious variant of claim 1 of ‘435, it is not patentably distinct from claim 1 of ‘435. 
This is an obviousness-type double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        6/30/2021